Citation Nr: 0610701	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for chronic prostatitis prior to August 28, 2003.

2.  Entitlement to an increased evaluation in excess of 20 
percent for chronic prostatitis from October 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The appellant served on active duty from June 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In May 2004, the RO increased the evaluation assigned the 
veteran's chronic prostatitis to 10 percent from February 6, 
2002, the date of the claim for increase; assigned a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 (2005) from August 28, 2003; and assigned a 20 percent 
disability rating effective from October 1, 2003.  
Thereafter, the case was referred to the Board for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.

REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to an increased rating for 
chronic prostatitis discloses a need for further development 
prior to final appellate review.  

The Board is of the opinion that appropriate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) has not been 
provided to the appellant in this case, and that this 
procedural defect must be addressed prior to final appellate 
review.  In this regard, the Board observes that the record 
on appeal contains no document that informs the appellant of 
the information or evidence necessary to substantiate his 
increased rating claim.  The United States Court of Appeals 
for Veterans Claims (the "Court") has indicated that such 
specific notice is required to comply with the VCAA. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the January 2003 and March 2003 
rating decisions in this case reference a VCAA development 
letter sent on February 25, 2002.  This letter states that 
the RO was working on the appellant's claim for either "new 
or increased compensation payments for Prostatitis."  The 
letter informed the appellant of what was needed to establish 
entitlement to service-connected compensation benefits, but 
actually failed to indicate specifically what was needed in 
order to prevail on his claim of entitlement for an increased 
rating.  See February 2002 letter, pgs. 1-2.  It appears that 
the language included in the letter regarding the substantive 
elements that the veteran needed to establish his claim 
referred to the elements necessary to establish service 
connection.  The VCAA letter requested the appellant submit 
evidence showing his "claimed condition now exists and is 
medically related to an injury, disease or event in 
service."  The RO noted that evidence which showed that the 
appellant had been "treated continuously for [his] 
prostatitis from the time [he] was discharged from military 
service to now" was especially important. Id., p. 2.  

Suffice it is to say that the appellant could not be informed 
of the substance of the VCAA, including the evidence 
necessary to substantiate his increased rating claim for 
chronic prostatitis, when the VCAA letter addressed to him 
notified him only of what was necessary to prevail on a claim 
of entitlement to service connection.  Thus, the Board finds 
that the February 2002 VCAA development letter is inadequate 
for purposes of the appellant's claim and this procedural 
defect must be remedied prior to the continuation of this 
appeal. 

In making this finding, the Board acknowledges that the 
applicable disability ratings pertaining to the appellant's 
claim were provided in a January 2004 Statement of the Case 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions."   In fact, the January 2004 Statement 
of the Case listed not only the regulations pursuant to 38 
C.F.R. § 4.115a and the applicable Diagnostic Code 7527 under 
38 C.F.R. § 4.115b, it also provided a description of the 
rating formula for all possible schedular evaluations under 
these sections of the Code of Federal Regulations.  However, 
the Court has strictly construed the VA's obligation to 
provide the appropriate VCAA content-complying notice to a 
claimant. Id.  In this regard, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio, must inform a claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore, as indicated 
in 38 C.F.R. § 3.159(b), in what can be considered a fourth 
element of the requisite notice, the VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1);  
38 U.S.C.A. § 5103A(g).   

In addition, the Board observes that in its recent decision 
of Dingess/Hartman v. Nicholson, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate that the VA provide the claimant with 
notice of what effective date for the award of benefits will 
be assigned if service connection is awarded. Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  The Board finds this requirement of Dingess/Hartman 
v. Nicholson not only to be applicable in service connection 
cases, but increased rating decisions as well.  As these 
procedural requirements were not met in this case, the appeal 
must be remanded.  

Since the appeal is being remanded for VCAA development, the 
Board also concludes that another VA examination should be 
afforded to the appellant.  In this regard, the record on 
appeal shows that the RO partly assigned the 20 percent 
increased disability rating from October 1, 2003 on the basis 
that the appellant experienced daytime voiding intervals 
between one and two hours or awakened to void three to four 
times per night. See May 2004 Supplemental Statement of the 
Case, p. 3.  However, the appellant testified before the 
Board that he felt his service-connected disability had 
increased in severity as reflected by his feeling that he 
"might be getting up more through the night." See August 
2005 hearing transcript, pgs. 2-3, 10.  He testified that he 
currently has to void about six times per night (Id., p. 4); 
and this testimony indicates an increase in the veteran's 
nighttime voiding when compared to the history provided by 
the appellant during his April 2004 VA examination. See the 
April 2004 VA examination report, p. 2 ("[The appellant] 
reported getting up four to five times during the nighttime 
to void").  Based upon this testimony, the Board finds that 
a new VA examination is in order.       

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  As described above, the RO should 
provide, with respect to the appellant's 
claim of entitlement to an increased rating 
for his chronic prostatitis, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2.  The appellant should be scheduled for a 
VA genitourinary examination to determine the 
severity of his service-connected chronic 
prostatitis.  All necessary tests and studies 
should be performed and all findings should 
be reported in detail.  The claims folder, 
including a copy of this remand, should be 
made available to the VA examiner for review.  

It is essential that the examiner report 
voiding dysfunction, urinary frequency during 
the day and at night, need for use of 
absorbent materials (and frequency with which 
they must be changed), use of appliances, and 
frequency of urinary tract 
infections.  These specific findings are 
needed to rate the disability in accordance 
with the rating schedule.

The appellant should be advised that the 
examination is needed to evaluate his claim, 
and that if he fails to report for the 
examination without good cause, his claim 
could be denied.  38 C.F.R. § 3.655 (2005).

3.  When the actions requested have been 
completed, the case should be reviewed by 
the RO on the basis of any additional 
evidence that is associated with the claims 
file.  If the benefit sought is not granted, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





